Citation Nr: 0623940	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-42 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) in 
accordance with 38 U.S.C.A. § 1318.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1952 to 
February 1954.  The veteran died on December [redacted], 2002.  The 
appellant is the veteran's widow 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  


FINDINGS OF FACT

The veteran did not have a service-connected disability rated 
at 100 percent for 10 years prior to his death; he was not 
continuously rated as totally disabled for the five-year 
period after his discharge from service; and he was never a 
prisoner of war.


CONCLUSION OF LAW

The criteria to establish entitlement to DIC benefits under 
the provisions of 38 U.S.C.A. § 1318 have not been met.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died on December [redacted], 2002.  The cause of death 
shown on the Certificate of Death was small cell carcinoma of 
the lung due to metastatic spread to the brain, liver, and 
bones.  At the time of the veteran's death he was service 
connected for a mental disorder characterized as depressive 
disorder, bipolar disorder, and panic disorder, evaluated as 
100 percent disabling from April 26, 2000, the date of the 
veteran's original claim for service connection.  This was 
the veteran's only claim for service connection.  In a rating 
decision dated in May 2003, the RO denied service connection 
for the cause of the veteran's death because he was not 
service connected for anything medically related to the cause 
of his death.

If a veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to DIC 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service 
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disabilities rated totally 
disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2005).  
Specifically, the Secretary shall pay benefits to the 
surviving spouse and children of a deceased veteran who dies, 
not as the result of his own willful misconduct, and who was 
in receipt of or entitled to receive (or but for the receipt 
of retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability that either was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death; or, if so rated for a lesser period, was so 
rated continuously for a period of not less than five years 
from the date of such veteran's discharge or other release 
from active duty; or, where the veteran was a former prisoner 
of war who died after September 30, 1999, and the disability 
was continuously rated as totally disabling for a period of 
not less than one year immediately preceding death.  See 38 
U.S.C.A. § 1318(a), (b); see also 38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2005).

Here, DIC must be denied because the veteran was not 
continuously rated totally disabled for a period of 10 or 
more years immediately preceding death; was not so rated 
continuously for a period of not less than five years from 
the date of his discharge, and was not a former prisoner of 
war who died after September 30, 1999.  

In testimony at a March 2005 hearing before the undersigned 
Veterans Law Judge, and in her December 2004 substantive 
appeal, the appellant contended that, because the veteran's 
total disability arose in service in the early 1950s, his 
disability compensation should have been retroactive to his 
time of military service.  This argument implies that the 
veteran was hypothetically entitled to a 100 percent 
evaluation from the time of his military service.  Were that 
to be the case, the appellant would then be entitled to DIC 
because the veteran would have met the 10-year threshold 
described above.  For reasons that will be explained below, 
the Board cannot base a DIC award on the basis of a 
hypothetical where the veteran had never filed a claim for 
benefits that could have resulted in entitlement to total 
disability compensation for the required period.

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 
38 U.S.C.A. § 1318.  It appears that some of the confusion 
has been cleared up by two decisions from the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  
A discussion of the evolution of the handling of such claims 
is warranted in order to understand why this claim must now 
be denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found in 1997 that a surviving spouse can 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or 
in VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never even filed a 
claim for such benefits that could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant must set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, in response to the above-cited Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had, in fact, established a right to receive total 
service-connected disability compensation for the period of 
time required by 38 U.S.C.A. § 1318, or would have 
established such right but for clear and unmistakable error 
(CUE) in the adjudication of a prior claim or claims.  65 
Fed. Reg. 3,388 (Jan. 21, 2000).  The regulation, as amended, 
thereby prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted the two regulations differently.  Id. at 1379.  
Moreover, it found that the pertinent regulations, 38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106, were in conflict with respect 
to interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).  (This change in regulation has no effect on the 
appellant's claim.)

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way, and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening, i.e., "hypothetical entitlement" 
claims.  Id. at 1379-80.  Specifically noted by the Federal 
Circuit in NOVA II is Congress's stated purpose for providing 
DIC in cases of certain non-service-connected deaths in order 
to ensure a level of income to survivors in circumstances 
where totally disabled veterans and their families had 
depended on VA disability compensation for support for a 
continuous period of ten or more years immediately preceding 
death.  Id. at 1379. 

In sum, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to VA decisions made during the 
veteran's lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.  The Board finds that this includes a claim 
for total disability benefits dating back to the period of 
the veteran's military service, as the appellant seeks.

In this case, the Board finds that the criteria for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 are not 
met.  The record notes that the veteran's only claim for 
disability compensation was received on April 26, 2000.  As 
noted, he was service connected at 100 percent effective from 
that date.  There is no evidence, and the appellant does not 
contend otherwise, suggesting that the veteran was a prisoner 
of war at any time during service.  Because the veteran had 
no service-connected disabilities rendering him 100 percent 
disabled for the 10 years prior to his death, because he was 
not continuously rated as totally disabled for five years 
after service and leading up to his death (as he was 
discharged in February 1954 and died in December 2002) the 
appellant's claim must be denied.  38 U.S.C.A. § 1318.  The 
Board notes that in the case of Rodriguez v. Nicholson, 19 
Vet. App. 275 (2005), the United States Court of Appeals for 
Veterans Claims held that the "hypothetical entitlement" 
theory still must be considered for claims filed prior to the 
amendment to 38 C.F.R. § 3.22.  Here, however, the veteran 
died in December 2002 after the January 2000 amendment to 38 
C.F.R. § 3.22, and the appellant's claim thus is not entitled 
to application of the "hypothetical entitlement" theory as 
permitted by Rodriguez.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The Board notes that the appellant was apprised of VA's 
duties to both notify and assist in correspondence dated in 
April 2003, the month before the RO's denial of her DIC 
claim. 

Specifically regarding VA's duty to notify, the notification 
to the appellant apprised her of what the evidence must show 
to establish entitlement to DIC, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
appellant, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
appellant's behalf.  

The RO did not, in explicit language, specifically request 
that the appellant provide any evidence or information she 
had pertaining to her claim.  However, reading the April 2003 
letter as a whole, the Board finds that the letter was in 
compliance with the "fourth notice element."  See Mayfield, 
19 Vet. App. at 127.  The letter fulfilled the essential 
purposes of the regulation in that it gave notice to the 
appellant that specifically told her that she should provide 
or identify additional records that would support her claim 
so that VA could obtain them on her behalf.  Moreover, in 
October 2003 follow-up correspondence to the appellant, the 
RO specifically asked her to identify any additional evidence 
she would like VA to obtain in support of her claim.  Thus, 
VA has effectively asked the appellant to provide any 
evidence or information in her possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  Id.  
The Board thus finds that "the appellant [was] provided the 
content-complying notice to which [she was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that a remand to the RO for more precisely worded 
VCAA notification is required.  The RO also provided a 
statement of the case (SOC) reporting the results of its 
reviews, and the text of the relevant portions of the VA 
regulations.  Additionally, while the VCAA notification to 
the appellant did not include the criteria for assignment of 
disability ratings or for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), these 
issues are not now before the Board.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records.  VA has no duty to 
inform or assist that was unmet.


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


